Watson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the court:
1. That the merchandise the subject of the above entitled appeal for reappraisement consists of dolls, doll dresses, plastic togs, plastic flowers and plastic badminton sets exported from Hong Kong on or about December 22,1965.
2. That at the time of exportation of these various items the market values or the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment, to the United States, were the appraised values less the 5 percent buying commission noted on the invoice.
3. That the merchandise covered by the above appeal for reap-praisement was entered subsequent to February 27,1958.
4. That the various items the subject of this stipulation are not included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, as provided for in Sec. 6 (a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, and that said items are subject to appraisement under Sec. 402 of the Tariff Act of 1930 as amended by the Customs Simplification Act of 1956.
*7455. That the said, appeal for reappraisement may be deemed submitted for decision on the foregoing stipulation.
On the agreed facts, I find and hold export value as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved and that such value was the appraised value, less the 5 percent buying commission noted on the invoice.
Judgment will issue accordingly.